NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

JAMEL CARLTON,                 :
                               :    CIV. NO. 19-19613 (RMB-AMD)
                 PLAINTIFF,    :
                               :
     v.                        :         OPINION
                               :
BALLYS’S PARK PLACE CASINO,    :
et al.,                        :
                               :
                 DEFENDANT.    :


BUMB, DISTRICT JUDGE

     Plaintiff Jamel Carlton, a pretrial detainee confined in

Atlantic County Justice Facility, filed this civil rights action

on November 1, 2019. (Compl., ECF No. 1). Instead of paying the

filing fee, Plaintiff submitted an application to proceed in forma

pauperis (“IFP”) under 28 U.S.C. § 1915. (IFP App., ECF No. 1-1).

28 U.S.C. § 1915(a) provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement . . . of any suit . . . without
          prepayment of fees . . . by a person who
          submits an affidavit that includes a statement
          of all assets such prisoner possesses that the
          person is unable to pay such fees …. Such
          affidavit shall state the nature of the
          action, defense or appeal and affiant's belief
          that the person is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          . . . without prepayment of fees . . . in
          addition to filing the affidavit filed under
          paragraph (1), shall submit a certified copy
             of the trust fund account statement (or
             institutional equivalent) for the prisoner for
             the 6-month period immediately preceding the
             filing of the complaint or notice of appeal,
             obtained from the appropriate official of each
             prison at which the prisoner is or was
             confined.

Plaintiff has not submitted a certified copy of his prisoner trust

account statement.

       The   Court   will   administratively   terminate   this   action,

subject to reopening if Plaintiff pays the $400.00 administrative

and filing fees or timely submits a complete IFP application. 1

Plaintiff should be aware that, even if granted IFP status, he

must pay the $350.00 filing fee in installments, if available in

his prison trust account, regardless of whether the complaint is

dismissed, See U.S.C. § 1915(b)(1). For the reasons discussed

below, the Court would dismiss the complaint upon screening.




1   U.S.D.C. District of New Jersey Local Civil Rule 54.3(a) provides:

             Except as otherwise directed by the Court, the
             Clerk shall not be required to enter any suit,
             file any paper, issue any process or render
             any other service for which a fee is
             prescribed by statute or by the Judicial
             Conference of the United States, nor shall the
             Marshal be required to serve the same or
             perform any service, unless the fee therefor
             is paid in advance. The Clerk shall receive
             any such papers in accordance with L.Civ.R.
             5.1(f).




                                     2
I.    Sua Sponte Dismissal

      When a prisoner proceeds without prepayment of the filing fee

or when the prisoner pays the filing fee for a civil action and

seeks redress from a governmental entity, officer or employee of

a governmental entity, the complaint must be screened by the Court.

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) require courts to review

the complaint and sua sponte dismiss any claims that are (1)

frivolous or malicious; (2) fail to state a claim on which relief

may be granted; or (3) seek monetary relief against a defendant

who is immune from such relief. 2

      Pleadings that are filed pro se must be liberally construed

by the Courts. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se

complaint, however inartfully pleaded, must be held to ‘less

stringent standards than formal pleadings drafted by lawyers.’”

Id. (internal quotation marks omitted). “Court personnel reviewing

pro se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” Higgs v. Atty. Gen. of the U.S.,

655   F.3d   333,   339-40   (3d   Cir.   2011)   (quoting   Jonathan   D.




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).

                                     3
Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).


                                4
II.   DISCUSSION

      A.     The Complaint

      Plaintiff, asserting jurisdiction under 42 U.S.C. § 1983, has

filed suit against Bally’s Park Place Casino (“Bally’s”), the

Atlantic County Prosecutor’s Office, Detective F. Holmes, the

State of New Jersey, and the Atlantic County Public Defender’s

Office. Plaintiff seeks to hold Bally’s responsible for the acts

of its employees in assisting the Atlantic County Prosecutor’s

Office     with   an    investigation      of   prostitution,        which   led   to

Plaintiff’s       arrest.      (Compl.,   ECF   No.   1   at   5.)   Specifically,

Plaintiff alleges Bally’s employees helped the victims stage the

crime scene, failed to provide the Public Defender’s Office with

correct information about employees’ conduct of soliciting sex or

having sex with a guest, and withheld phone records and other

evidence that could prove Plaintiff’s innocence. (Id. at 6.)

      As to the Atlantic County Prosecutor’s Office, Plaintiff

alleges it withheld evidence of “body cam footage,” and is “using

excludable time as a tool to stop true justice from prevailing.”

(Id.) Plaintiff maintains there is no basis to hold him, and yet

the Atlantic County Prosecutor’s Office refuses to dismiss the

charges. (Id. at 7.)

      Plaintiff        takes    issue   specifically      against    Detective     F.

Holmes of the Atlantic County Prosecutor’s Office, alleging he

failed to follow guidelines for investigating a crime; failed to


                                          5
investigate “the several rooms that was used before his arrival;”

overlooked room key documents that would exonerate Plaintiff; and

allowed the victim’s husband to participate in an interview and

provide his opinion concerning the victim’s statements, which

Plaintiff alleges were untruthful. (Compl., ECF No. 1 at 7, 10,

11.)

       Additionally, Plaintiff brings claims against the Atlantic

County Public Defender’s Office, based on the conduct of Kevin

Moses, the public defender first assigned to represent Plaintiff.

Plaintiff alleges Moses failed to follow Plaintiff’s directions on

investigating the case and filing motions. (Id. at 11.)

       Finally,    Plaintiff    named   the      State   of   New   Jersey    as   a

defendant because he believes that he is entitled to release on

bail under New Jersey’s bail reform law. (Id. at 10.) For relief,

Plaintiff seeks to hold the defendants financially liable. (Id. at

16.)

            B.     Claims Under 42 U.S.C. § 1983

       Plaintiff   alleges     violation    of    his    constitutional      rights

under 42 U.S.C. § 1983. 42 U.S.C. § 1983 provides, in relevant

part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the


                                        6
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

               1.     Whether Bally’s acted under color of state law

     To bring a claim against Bally’s under § 1983, plaintiff must

establish that Bally’s was acting under color of state law. To

show that a seemingly private actor was acting under color of state

law, a plaintiff must allege facts that show “such a close nexus

between the State and the challenged action that seemingly private

behavior may be fairly treated as that of the State itself.” Kach

v. Hose, 589 F.3d 626, 646 (3d Cir. 2009). State action may be

found under three broad tests:

          (1) “whether the private entity has exercised
          powers that are traditionally the exclusive
          prerogative of the state”; (2) “whether the
          private party has acted with the help of or in
          concert with state officials”; and (3) whether
          “the [s]tate has so far insinuated itself into
          a position of interdependence with the acting
          party that it must be recognized as a joint
          participant in the challenged activity.”




                                  7
Kach, 589 F.3d at 646 (quoting Mark v. Borough of Hatboro, 51 F.3d

1137, 1142 (3d Cir. 1995) (other alterations, internal quotation

marks and citations omitted in Kach).

       Plaintiff alleges Bally’s cooperated with the investigation

of     prostitution     related     charges       by      the   Atlantic     County

Prosecutor’s Office, and in doing so, it fabricated evidence and

withheld evidence that would exonerate Plaintiff. Cooperation with

an investigation alone is insufficient to treat Bally’s conduct as

an action of the State.

       However,      “private    persons,       jointly    engaged    with    state

officials in the prohibited action, are acting under ‘color of

state law’ for purposes of [§ 1983].” Reitz v. Cty. of Bucks, 125

F.3d 139, 148 (3d Cir. 1997) (quoting United States v. Price, 383

U.S.    787,   794    (1966)).    Plaintiff’s         allegations    that    Bally’s

cooperated with the prosecutor’s office by fabricating evidence

and    withholding     evidence    that       would   exonerate     Plaintiff   are

sufficient to allege state action by Bally’s. Nonetheless, to state

a § 1983 claim, Plaintiff must also allege sufficient facts to

establish a constitutional violation. For the reasons discussed

below, Plaintiff has failed to plead sufficient facts to state a

Fourth Amendment false arrest, false imprisonment or malicious

prosecution claim.




                                          8
          2.   Whether the Atlantic County Public       Defender’s
               Office acted under color of state law

     There is also a threshold issue concerning Plaintiff’s § 1983

claim against the Atlantic County Public Defender’s Office for

violating his Sixth Amendment right to effective assistance of

counsel. “‘A public defender does not act under color of state law

when performing a lawyer's traditional functions as counsel to a

defendant in a criminal proceeding.’” Gause v. Haile, 559 F. App’x.

196, 198 (3d Cir. 2014) (quoting Polk Cnty. v. Dodson, 454 U.S.

312, 325 (1981)). Further, local government bodies cannot be “held

responsible for the acts of [their] employees under a theory of

respondeat superior or vicarious liability.” Natale v. Camden

County Correctional Facility, 318 F.3d 575, 583 (3d Cir. 2003).

Thus, if Plaintiff reopened this action, the Court would dismiss

the claims against the Atlantic County Public Defender’s Office.

          3.   Eleventh Amendment Immunity

     Plaintiff has named the State of New Jersey as a defendant in

this § 1983 action. The Eleventh Amendment “protects a state or

state agency from a suit brought in federal court by one of its

own citizens regardless of the relief sought, unless Congress

specifically abrogates the state’s immunity[,] or the state waives

its own immunity.” Thorpe v. New Jersey, 246 F. App’x. 86, 87 (3d

Cir. 2007) (citing MCI Telecom. Corp v. Bell Atl.-Pa., 271 F.3d

491, 503-504 (3d Cir. 2001), Edelman v. Jordan, 415 U.S. 651, 663



                                9
(1974)).    “Section      1983    does     not    abrogate     states’    immunity.”

Thorpe, 246 F. App’x at 87 (citing Quern v. Jordan, 440 U.S. 332,

340–41 (1979)). If Plaintiff reopened this action, the Court would

dismiss with prejudice the § 1983 claims against the State of New

Jersey.

     Plaintiff also brings claims, which the Court construes as

false arrest, false imprisonment and malicious prosecution claims

under § 1983, against the Atlantic County Prosecutor’s Office.

When fulfilling their law enforcement and investigative roles, New

Jersey county prosecutor's offices are state agencies not amenable

to suit under      § 1983. Estate of Lagano v. Bergen Cty. Prosecutor's

Office, 769 F.3d 850, 854–55 (3d Cir. 2014); Woodyard v. County of

Essex,    514    F.     App’x    177,    182     (3d   Cir.    2013).    Plaintiff’s

allegations against the Atlantic County Prosecutor’s Office are

based entirely on the Office’s law enforcement and investigative

roles. Therefore, if Plaintiff reopened this action, the Court

would    dismiss      Plaintiff’s       claims   against      the   Atlantic   County

Prosecutor’s Office with prejudice.

            4.        Fourth Amendment, False Arrest, False Imprisonment,
                      and Malicious Prosecution Claims

     Plaintiff asserts claims against Detective F. Holmes of the

Atlantic County Prosecutor’s Office, based on his investigation of

Plaintiff for the Atlantic County Prosecutor’s Office. Such claims

may be brought against Holmes only in his individual capacity. See



                                           10
Hafer v. Melo, 502 U.S. 21, 25 (1991) (describing distinction

between official capacity and personal capacity § 1983 claims).

The Court construes the complaint as raising interrelated Fourth

Amendment claims of false arrest, false imprisonment and malicious

prosecution.

     The elements of a Fourth Amendment false arrest claim are

that there was an arrest made and it was made without probable

cause. James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir.

2012) (citing Groman v. Twp. of Manalapan, 47 F.3d 628, 634 (3d

Cir.1995); Dowling v. City of Phila., 855 F.2d 136, 141 (3d Cir.

1988)). The elements of a false imprisonment claim are that the

plaintiff was detained and the detention was unlawful. Id. at 682-

83 (3d. Cir. 2012). Detention is unlawful if the arrest was made

without probable cause. Wallace v. Kato, 549 U.S. 384, 389 (2007);

O'Connor v. City of Philadelphia, 233 F. App’x 161, 164 (3d Cir.

2007). Finally, the elements of a Fourth Amendment malicious

prosecution claim are that:

          (1) the defendant initiated a criminal
          proceeding; (2) the criminal proceeding ended
          in his favor; (3) the defendant initiated the
          proceeding without probable cause; (4) the
          defendant acted maliciously or for a purpose
          other than bringing the plaintiff to justice;
          and (5) the plaintiff suffered deprivation of
          liberty consistent with the concept of seizure
          as a consequence of a legal proceeding.”
          Johnson v. Knorr, 477 F.3d 75, 81–82 (3d
          Cir.2007).

Wheeler v. Wheeler, 639 F. App'x 147, 149 (3d Cir. 2016)


                               11
      Plaintiff alleges Detective F. Holmes was negligent in his

investigation      and    withheld     exonerating          evidence.    However,

Plaintiff has not provided sufficient information for the Court to

understand the basis for Plaintiff’s arrest, including exactly

what the charges were, who arrested him, whether there was an

arrest warrant, and how the evidence against him failed to rise to

the   level   of   probable   cause.      The   same   analysis       applies    to

Plaintiff’s Fourth Amendment claims against Bally’s for their

cooperation with the Atlantic County Prosecutor’s Office in the

investigation. Plaintiff alleges exculpatory evidence was withheld

and evidence was fabricated, but he has not described what was

fabricated and how “body cam footage” and room key documents

exonerate him.

      If   Plaintiff     reopens   this    action,     he    should     amend   his

complaint to avoid dismissal for the reasons discussed above. The

facts supporting Plaintiff’s claims must be contained in the

complaint. The Court will not search exhibits attached to the

complaint to identify claims that plaintiff has not explained in

the complaint itself.

III. CONCLUSION

      For the reasons stated above, the Court will administratively

terminate this action. An appropriate order follows.



Date: April 6, 2020


                                     12
s/Renée Marie Bumb
RENÉE MARIE BUMB
United States District Judge




 13
